SHIRAS, District Judge,
(after stating the facts.) The questions at issue between the parties to this suit have been very fully and *439ably presented by counsel in the briefs and arguments before this court, and, with the assistance thus afforded us, we have considered the several errors assigned on behalf of appellants, but we find therein no sufficient ground for reversing the decree appealed from. We concur in the views expressed by the circuit court of the facts and the law applicable to the case, and these are so clearly and aptly stated in the opinion filed in that court, and reported in 49 Fed. Rep. 524, that we deem it unnecessary to enter upon a restatement thereof. Affirmed.